OPINION
PARKS, Judge:
Petitioner, Bobby Lee Buchanan, pled guilty to Assault and Battery with a Dangerous Weapon, After Former Conviction of a Felony (21 O.S.1981, § 645, 21 O.S. Supp.1985, § 51), in Tulsa County District Court, Case No. CRF-86-4366, before the Honorable Clifford E. Hopper, District Judge. The State recommended a punishment of fifteen (15) years, which the trial court imposed. Petitioner timely filed a motion to withdraw his guilty plea, which was denied. Petitioner has timely filed a petition for a writ of certiorari. We assume jurisdiction and reverse.
We find it unnecessary to address the facts, as we find that the trial court failed to fully advise the petitioner of the nature and consequences of his guilty plea as required by King v. State, 553 P.2d 529, 534 (Okla.Crim.App.1976). The record shows the trial court did not advise petitioner that in pleading guilty he waived his right to confront the witnesses against him; his privilege against compulsory self-incrimination; that he was presumed innocent of the charged crime or of any lesser crime; and that the State had the burden of proving each and every element of the crime charged beyond a reasonable doubt. Id. at 534-35.
On the basis of the foregoing, we find that the trial court abused its discretion in not allowing petitioner to withdraw his guilty plea. Therefore, the writ of certio-rari is GRANTED, and the judgment is REVERSED and REMANDED for further proceedings consistent with the views expressed herein.
*118BRETT, P.J., concurs.
BUSSEY, J., concurs in result.